UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 12-7088


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DONTE GWYNN,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News. Robert G. Doumar, Senior
District Judge. (4:07-cr-00112-RGD-FBS-5)


Submitted:   August 16, 2012                 Decided:   August 21, 2012


Before KING and THACKER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Donte Gwynn, Appellant Pro Se.     Eric Matthew Hurt, Assistant
United States Attorney, Newport News, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Donte Gwynn appeals the district court’s order denying

his   motion   seeking       a    reduction         of     sentence    under      18   U.S.C.

§ 3582   (2006).        We       have    reviewed          the     record   and    find    no

reversible     error,    given          that       Gwynn    is     ineligible      for    the

reduction that he seeks.            Accordingly, we affirm the judgment of

the district court.          United States v. Gwynn, No. 4:07-cr-00112-

RGD-FBS-5    (E.D.   Va.     June       12,    2012).         We    dispense      with    oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.



                                                                                   AFFIRMED




                                               2